354 F.2d 237
Benito (Bennie) LONGORIA, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 22550.
United States Court of Appeals Fifth Circuit.
December 16, 1965.

Michael McNicholas, Dallas, Tex., for appellant.
Sam R. Wilson, Asst. Atty. Gen., Houston, Tex., Allo B. Crow, Jr., J. Milton Richardson, Asst. Attys. Gen., Austin, Tex., Waggoner Carr, Atty. Gen. of Texas, Hawthorne Phillips, First Asst. Atty. Gen., T. B. Wright, Executive Asst. Atty. Gen., Howard M. Fender, Asst. Atty. Gen., Austin, Tex., for appellee.
Before JONES, Senior Judge,* GEWIN and BELL, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of murder with malice in the Texas State Courts and was sentenced to death. The District Court denied his petition for a writ of habeas corpus after a full evidentiary hearing, and after review of the record of the state trial and subsequent state court proceedings including a sanity hearing.


2
Two errors were asserted in the District Court. First it was contended that appellant was prejudiced by the absence of an interpreter during his trial on the merits, and second, that the prosecution withheld and suppressed information as to a medical witness within the ambit of Ashley v. State of Texas, 5 Cir., 1963, 319 F.2d 80.


3
We have carefully reviewed the entire record, state and federal, and are of the opinion that the District Court was correct in concluding that there was no merit whatever in either assignment of error. It follows then that the judgment of the District Court should be and it is


4
Affirmed.



Notes:


*
 Of the Court of Claims, sitting by designation